Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of March 28th 2022 has been considered.
Claims 6 is cancelled.
Claim 18 was added.
Claims 1-5 and 7-18 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28th 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferdinand et al (WO 2015/052037 A1) in view of Altrock et al (US 4,366,180). As evidenced by Emile et al (WO 2005/014158 A1).

The current Application defines midstock and Ferdinand defines hardstock fat (B) in liquid form as any edible triglyceride fat or fraction which is solid when kept for 1 hour at 20ºC., and which in the crystallization speed test as described below gives less than 5% fat crystals by weight on the total fat fraction measured after 1 minute at 10ºC (see Specification page 2, lines 4-21 and page 5, lines 8-11; see Ferdinand Page 7, lines 8-25; page 9, lines 6-32 and page 10, lines 1-4 and line 25 to page 11, line 8); Whereas the current Application defines hardstock and Ferdinand defines fat powder comprising hardstock fat (A) as any edible triglyceride fat or fraction which is solid when kept for 1 hour at 20ºC, and which in the crystallization speed test as described below gives at least 5% or more fat crystals by weight on the total fat fraction measured after 1 minute at 10ºC, for example erES48 (i.e., a fat powder was obtained using a supercritical melt micronization process) (see Specification page 3, lines 20-29; page 5, lines 13-17; examples 1 and 2; see Ferdinand page 2, lines 7-9 and 19-21; page 7, line 27 to page 8, line 28, page 9, lines 7-22 and page 10, lines 6-23). 
Regarding claims 1, 2, 4, 5, 7, 8 and 13-15: Ferdinand discloses a process of preparing an edible fat continuous emulsion (i.e., a spread) comprising 40 to 75wt% aqueous phase and 25 to 60wt% fat phase, wherein the fat phase comprises 0.3-20% hardstock in liquid form (i.e., midstock), 3-20% fat powder comprising hardstock fat (i.e., hardstock) and the rest liquid oil based on the total weight of the emulsion, wherein the hardstock may comprise butter fat and cream (see Ferdinand abstract; page 4, line 27 to page 5, line 16; page 9, lines 7-22), since the aqueous and fat phases contents recited in the claims overlap the aqueous and fat phases contents disclosed in Ferdinand, a prima facie case of obviousness exists (see MPEP §2144.05).
Ferdinand further discloses the fat powder comprising hardstock fat is prepared by super critical melt micronization (see Ferdinand page 8, lines 5-15), which reads on “melted hardstock” and of incorporating the fat powder with the liquid oil and liquid hard stock at temperature of 10-30ºC to form an oil slurry, and of mixing the oil slurry with the aqueous phase to form the water-in-oil emulsion (see Ferdinand from page 8, line 30 to page 11, line 25), while Ferdinand discloses of mixing the liquid oil and the liquid hard stock at low 1-15ºC, Ferdinand fails to disclose mixing the liquid oil-continuous dispersion with an oil-in-water (i.e., water-continuous) dispersion; However, Altrock discloses producing a low-fat spread that is an oil-in-water-in-oil emulsion comprising introducing a water-continuous dispersion into an oil-continuous dispersion, as it allows for a structured stable spread with higher water content and thus lower fat content (see Altrock abstract, column 2, line 67 to column 3, line 25). Therefore, it would have been obvious to a skilled artisan to have modified Ferdinand and to have used a water-continuous dispersion comprising the liquid hardstock instead of just hardstock, in order to attain a structured stable spread with a lower fat content, and thus arrive at the claimed limitations.
Regarding claim 3: Ferdinand discloses holding the emulsion at 5ºC for about one week (see Ferdinand page 21, lines 10-11).
Regarding claims 9-10: Ferdinand discloses that high shear stirring under low temperature is commonly performed to induce fat crystallization (see Ferdinand page 2, lines 30-31) and of using high shear device, such as a pin stirrer (see Ferdinand from page 15, line 29 to page 16, line 2) to attain d3,3 droplet size between about 4.5μm and 5.5μm (see Ferdinand page 22, table 2). While Ferdinand fails to disclose the length of time of mixing (i.e., mixer residence time) in order to attain the droplet size, given the fact the oil-continuous composition in Ferdinand combined with the water-in-oil from Altrock is the same or similar to the fat-continuous emulsion recited in the claims, it is examiner’s position that the mixer residence time combining both emulsions, would flow naturally from combining the water-continuous dispersion with the oil-continuous dispersion in Ferdinand, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claims 11 and 12: Ferdinand discloses the emulsion comprises 0.3-20% hardstock in liquid form (i.e., midstock), 3-20% fat powder comprising hardstock fat (i.e., hardstock) and the rest liquid oil based on the total weight of the emulsion (see Ferdinand abstract; page 4, line 27 to page 5, line 16), which overlaps the liquid oil to midstock ratio in claim 11, and the liquid oil to hardstock ratio in claim 12.
Regarding claims 16-17: Ferdinand disclose the hardstock fat is prepared by super critical melt micronization, as set forth in Emile et al (WO2005/014158A1)  (see Ferdinand page 8, lines 5-15). Given the fact that preparing the hardstock from fat with melting temperature of 44ºC where heating the fat to a temperature right below the fat’s slip melt temperature is known (see Emile page 7, lines 25-28; page 9, lines 26-31), the powder comprising hard stock fat in Ferdinand meets the claimed limitations.
Regarding claim 18: Ferdinand discloses of mixing the fat in high shear mixer and of limiting the speed of the high shear mixer to maintain the composition at a temperature between 5°C and 25°C in order to limit the melting of the hardstock (see Ferdinand page 14, line 21 to page 15, line 3). Therefore, it would have been obvious to a skilled artisan to add the water-continuous dispersion from Altrock to the fat-continuous dispersion in Ferdinand where the difference in temperature between the two dispersions is within 3°C, in order to limit the melting of the hardstock in composition, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on March 28th 2022 have been fully considered but they are not persuasive.
With regards to Applicant’s argument that the prior art references fail to disclose newly added temperature difference between the inlet and the oil-continuous dispersion limitations in claim 18, it is most respectfully noted that these new limitations are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792